Case: 14-10370    Date Filed: 09/17/2015   Page: 1 of 3


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-10370
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 9:13-cv-80517-WJZ-1



ROSWITHA ANN SAVOIE,

                                                              Plaintiff-Appellee,

                                  versus

RIC BRADSHAW, SHERIFF,
JEROME GOLDEN CENTER, et al,

                                                      Defendants-Appellants.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (September 17, 2015)

Before JORDAN, JILL PRYOR, and ANDERSON, Circuit Judges.

PER CURIAM:
                Case: 14-10370        Date Filed: 09/17/2015       Page: 2 of 3


       Roswitha Savoie appeals the dismissal of her suit on her own behalf against

various defendants in the Palm Beach Sheriff’s Office and the Jerome Golden

Center for violations of her constitutional rights.1

       The district court dismissed Savoie’s case after she sought to proceed in

forma pauperis on behalf of her minor son. The magistrate judge, having

previously granted Savoie’s motion to proceed in forma pauperis on her own

behalf, had recommended that her motion on behalf of her son be denied.

However, the district court, stating that it was approving, adopting, and ratifying

the Report and Recommendation, denied the motion to proceed in forma pauperis

on behalf of her son and also dismissed the entire case. The court did not explain

its decision; and the Report and Recommendation had not addressed the merits of

Savoie’s claims on her own behalf. In fact, as mentioned earlier, the magistrate

judge had granted Savoie’s motion to proceed in forma pauperis on her own

behalf.

       A district court is free to “accept, reject, or modify, in whole or in part” the

magistrate judge’s findings or recommendations. 28 U.S.C. § 636(b)(1)(C). In

other words, the court is not bound to the decision of the magistrate judge. But

when a district court fails to sufficiently explain its rulings, we will remand the

1
       Savoie had also filed related claims on behalf of her minor son, Savoie-Elston. Her
appeal of the district court’s order dismissing the claims on behalf of her son was dismissed by
order of this Court dated August 5, 2014.

                                                2
              Case: 14-10370     Date Filed: 09/17/2015    Page: 3 of 3


case. Danley v. Allen, 480 F.3d 1090, 1091–92 (11th Cir. 2007). Here, there is no

explanation of the dismissal, which deprives this court of the ability to review.

And, because the magistrate judge had previously granted in forma pauperis status

to Savoie on her own, deeming the amendments she made to her complaint

satisfactory, the decision to dismiss needs explanation. Therefore, we vacate the

district court’s decision dismissing this case and remand to the district court for

further proceedings.

      VACATED and REMANDED.




                                           3